On Petition for Rehearing
Kelley, J.
The appellees Holiday on Ice and Alvin R. Grant have filed separate unverified petitions for a rehearing. However, for purposes of consideration, we will treat them as one petition.
It is asserted that we erred in holding that “Appellant’s Brief” sets forth an appealable judgment. We fail to find that we made any such holding. Such question was not before us. It was not presented to us in any fashion or form. No motion to dismiss the appeal or affirm the judgment was filed by any of the appellees. No statement by any of the parties was made in the argument with reference thereto. All briefs of the parties, including the briefs of said appellees, treated the matter and the cause on the basis of an appealable judgment.
In one part of their brief, said appellees state that appellant’s brief fails to comply with the rules of this court and “the judgments” appealed from should be affirmed. In another part of their brief they say that for certain reasons they refer to, “the judgment” should be affirmed without further proceedings. Elsewhere they say that the “judgment below” should be affirmed. Further, they aver that insofar as a ques*395tion of fact is involved, that question “has been decided” against appellant. Other than one or two contentions that appellant’s brief failed to comply with the rules, the brief of appellees is devoted to the merits of the case.
Said appellees did attack appellant’s brief on the ground that it contained no “heading” of “How the Issues were Decided and What the Judgment Was” and that, for such failure, the judgment should be affirmed. But at no point in their brief or in the argument did they state, assert, contend or suggest that said brief did not set forth an appealable judgment. No reference to any claimed deficiencies in the record was made by said appellant at any time.
The said question sought to be raised by appellees on their petition for a rehearing as to the asserted deficiency in appellant’s brief comes too late and cannot now be raised or presented City of Indianapolis, etc. v. Wynn et al. (1959), 239 Ind. 567, 582, 157 N. E. 2d 828, 159 N. E. 2d 572.
Appellees say that our decision is in “irreconcilable” conflict with Warren v. Tam’s Drugs, Inc. et al. (1961), 131 Ind. App. 420, 171 N. E. 2d 706. They state that each of the divisions of this court “should respect the decisions of the other divisions or certify the matter to the Supreme Court.” But in what respect our decision conflicts with the cited case is not set forth or stated by appellees. In this respect, therefore, the now considered rehearing petition fails to comply with Rule 2-22 of the Supreme and Appellate Courts.
Appellees continue to say that we erred in reversing a ruling of the trial court on an interlocutory order sustaining a motion to quash from which no appeal is permitted by the statute Burns’ §4-214, 1946 Re*396placement. Here, again, appellees attempt to raise or present a question not briefed or urged in their brief on appeal nor by any petition or motion prior to their herein petition for rehearing. As before stated, such proposal now comes too late. What we have already said also disposes of specification 9 of the rehearing petition of appellee, Holiday on Ice, and specification 4 of the rehearing petition of appellee, Alvin R. Grant.
The remaining specifications of said appellees’ rehearing petitions go only to an iteration of the questions presented and decided on the original submission. Nothing is presented that was not duly considered at the time of the original opinion. We find no expressed cause for granting a rehearing.
We are somewhat distinctly impressed that appellees chanced a favorable outcome of the appeal whilst holding in abeyance their protestations concerning appellant’s exemplification of the judgment in his brief.
Rehearing denied.
Note. — Reported in 186 N. E. 2d 165. Rehearing denied, 187 N. E. 2d 102. Transfer denied, Jackson, C. J., Myers, J., not participating, Achor, J., dissents as to appellee Holiday on Ice.